Citation Nr: 9926625	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for cervical spine 
arthritis.

2.	Entitlement to service connection for residuals of a 
lumbar spine injury.  

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple joint 
arthritis (lumbar spine, right shoulder and right wrist) 
secondary to a service-connected right knee disorder.

4.	Entitlement to an increased evaluation for residuals of a 
total right knee replacement, currently rated a 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from January and March 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Medical and Regional Office Center(M&ROC) in Wichita, Kansas. 

As the issue of service connection for a lumbar spine injury 
has not been considered by the RO on a direct incurrence 
basis, the issue will be considered by the Board de novo and 
is styled as indicated on the cover page.

The Board observes that the veteran has raised the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for laxity causing 
giving away of the right knee.  However, the veteran has 
already been service-connected for a right knee disorder 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998) and the 
veteran's symptom of right knee laxity was already taken into 
consideration under this diagnostic code.  Hence, the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for laxity causing give 
away of the right knee is not recognized as a new claim.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability was 
denied in a March 1998 rating decision, and the veteran was 
notified of this denial later in March 1998.  To date, 
neither the veteran nor his representative has expressed 
disagreement with this denial.  Therefore, this matter is not 
currently before the Board.
FINDINGS OF FACT

1.	The veteran has not presented claims of entitlement to 
service connection for cervical spine arthritis and residuals 
of a lumbar spine injury that are plausible or capable of 
substantiation. 

2.  In May 1996, the Board denied the veteran's claim of 
entitlement to service connection for multiple joint 
arthritis (lumbar spine, right shoulder and right wrist) 
secondary to a service-connected right knee disorder. 

3.  Evidence submitted since the May 1996 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

4.	The veteran's residuals of total right knee replacement 
are currently manifested by severe painful motion.


CONCLUSIONS OF LAW

1.	The claims of entitlement to service connection for 
cervical spine arthritis and residuals of a lumbar spine 
injury are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The May 1996 Board decision, which denied service 
connection for multiple joint arthritis (lumbar spine, right 
shoulder and right wrist) secondary to a service-connected 
right knee disorder, is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1998).   

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
multiple joint arthritis (lumbar spine, right shoulder and 
right wrist) secondary to a service-connected right knee 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998). 

4.	A 60 percent evaluation for residuals of a total right 
knee replacement is for assignment.  38 U.S.C.A. §§ 1155, 
5107, 38 C.F.R. § 4.71a, Diagnostic Code 5055 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran is seeking service connection for cervical spine 
arthritis and residuals of a lumbar spine injury.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail with respect to these claims and 
there is no duty to assist him further in the development of 
these claims.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that these claims are not well 
grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Further, arthritis may be 
presumed to have been incurred during service if it becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).   

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claims for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, the service medical records are negative 
for any findings, treatment or diagnosis of a back injury or 
residuals thereof.  Moreover, while post-service medical 
records reveal that the veteran was treated for residuals of 
a back injury, no examiner has linked this disorder with the 
appellant's active duty service and the appellant has not 
submitted any competent evidence otherwise suggesting such a 
nexus.  Rather, the only evidence presented by the veteran 
that tends to show a connection between residuals of a back 
injury and service are his own statements.  These statements 
are not, however, competent evidence relating a present 
condition to the appellant's military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, a well 
grounded claim requires competent evidence linking the 
current disabilities to the veteran's active duty.  In the 
absence of such evidence the Board finds that the appellant 
has failed to fulfill his statutory burden of submitting a 
well grounded claim of entitlement to service connection for 
residuals of a back injury.  Under such circumstances this 
claim is denied as not well grounded. 

Although the Board considered and denied the claim for 
service connection for residuals of a back injury on a ground 
different from that of the RO, the appellant has not been 
prejudiced by this decision.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  To remand this case to the M&ROC for 
consideration of the issue of whether the appellant's claim 
was well grounded would be pointless and, in light of the law 
cited above, would not result in a determination that is 
favorable to him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).

With regard to the veteran's claim of cervical spine 
arthritis, the service medical records are negative for any 
findings, treatment or diagnosis of this claimed disorder.  
Moreover, post-service, while a December 1991 private medical 
statement from Steven A. Kloster, D.C., indicated that there 
was decreased rotation in the left C4/5 level, the veteran 
was not diagnosed with any cervical spine disorder, including 
arthritis.  A review of the remainder of the postservice 
medical evidence of record also does not show that the 
veteran currently suffers from cervical spine arthritis.  As 
a well-grounded claim requires competent evidence that the 
claimant actually has the disorder in question, the Board 
must conclude that the veteran has failed to fulfill his 
statutory burden.  Rabideau.   Still, even assuming that the 
appellant has cervical spine arthritis, the record provides 
no competent evidence linking this disorder to the veteran's 
military service or the one-year presumptive period for the 
development of arthritis. 
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that he has cervical spine arthritis, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim was well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  




II.  New and Material Evidence Claim

Service connection may be granted for a disorder which was 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131.  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113.  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

The original claim for service connection for multiple joint 
arthritis secondary to a right knee disorder was denied by a 
September 1992 rating decision.  That decision was predicated 
on findings that right wrist traumatic arthritis was the 
result of lifting injuries and not due to an injury caused by 
his service-connected right knee disorder and that lumbar 
spine and right shoulder degenerative arthritis had not been 
identified by X-ray studies as traumatic arthritis and there 
was no direct evidence that these disorders were due to his 
service-connected right knee disorder.  In a November 1995 
rating decision, the veteran was denied service connection as 
the evidence did not show that multiple joint arthritis was 
directly related to his service-connected right knee 
disorder. 

In May 1996, the Board denied the veteran's claim for 
multiple joint arthritis (lumber spine, right shoulder and 
right wrist) secondary to a service-connected right knee 
disorder, concluding that the claim was not well grounded.  
That decision is final and may not be reopened on the same 
factual basis.  38 U.S.C.A. § 7104.  The evidence of record 
at the time of the May 1996 Board decision consisted of 
service medical records, a February 1962 VA examination 
report, private treatment records from an undetermined source 
dated from August 1979 to August 1983, private X-ray studies 
from Webster County Community Hospital dated from January 
1981 to June 1983, private treatment records from Mary 
Lanning Memorial Hospital dated in October 1983, a June 1986 
private medical statement from William J. Near, M.D., VA X-
ray studies dated from January 1989 to February 1995, VA 
outpatient treatment records dated from January 1989 to June 
1995, VA examination reports dated in February 1989, June 
1992, February 1995 and July 1995, private chiropractic 
statements from Steven A. Kloster, D.C. dated in December 
1991, April 1992 and July 1992, VA hospital treatment records 
dated from July 1993 to January 1994, and a VA computed 
tomography study and myelogram report dated in June 1995.  

The service medical records are negative for any findings, 
treatment or diagnosis of multiple joint arthritis relating 
to the lumbar spine, right shoulder and right wrist.  

A June 1983 X-ray study from Webster County Community 
Hospital showed some minimal right wrist osteoarthritic 
changes that could be post-traumatic; it was noted that the 
wrist had been injured nine years earlier.  According to the 
April 1992 report from Dr. Kloster, the veteran's low back 
pain was directly related to his right knee disability.

On VA examination in June 1992, the veteran was diagnosed 
with mild, right shoulder acromioclavicular arthritis and 
right wrist advanced radiocarpal and intracarpal arthritis.  

VA X-ray studies, dated in June 1992, revealed degenerative 
changes present in the thoracolumbar region of the lower 
lumbar region, mild degenerative changes present in the right 
acromioclavicular joint, and severe degenerative changes 
present in the radiocarpal joint.  
 
VA examination in February 1995 diagnosed severe right wrist 
post-traumatic degenerative changes and degenerative 
arthritis of the lower back.

February 1995 X-ray studies revealed mild, right wrist 
degenerative arthropathy and mild generalized degenerative 
arthritis of the lumbar spine.

A June 1995 computed tomography study diagnosed degenerative 
disc disease at the L5-L1 level.

VA examination in July 1995 diagnosed degenerative spine 
disease that was unrelated to veteran's right knee.

The remainder of the records listed above does not relate to 
multiple joint arthritis (lumbar spine, right shoulder and 
right wrist).

A claim which is final may be reopened through the submission 
of new and material evidence.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Turning then to whether the claim for service connection for 
multiple joint arthritis (lumbar spine, right shoulder and 
right wrist) secondary to a service-connected right knee 
disorder may be reopened, the Board notes that since the 
final May 1996 Board decision, the veteran has submitted the 
following additional evidence for consideration:  (i) VA X-
ray studies dated from April 1997 to May 1998, (ii) a VA 
examination report dated in July 1998, (iii) VA outpatient 
treatment records dated from November 1997 to April 1998, and 
(iii) statements by the veteran, his spouse and his service 
representative in support of his claim. 

Significantly, however, after carefully considering the 
evidence submitted since the last final Board decision, in 
light of evidence previously available, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.  In this regard, the medical 
evidence submitted since May 1996 does not show findings, 
treatment or diagnoses for either right shoulder or right 
wrist arthritis.  Further, although this evidence reveals 
that the veteran was diagnosed with lumbar spine arthritis, 
no examiner linked this arthritis with either the appellant's 
active duty service, the one-year presumptive period for the 
development of arthritis, or to his service connected right 
knee disorder.  As such the evidence submitted since the last 
final May 1996 BVA decision does not constitute probative 
medical evidence for the purpose of providing material 
evidence to reopen a claim.  Accordingly, these medical 
records are not significant in the sense set forth in 38 
C.F.R. § 3.156.  

In statements from the veteran and his spouse, they have 
suggested that multiple joint arthritis (lumbar spine, right 
shoulder and right wrist) is due to his service connected 
right knee disability.  In this regard, the Board would point 
out that, while the testimony from the veteran and his spouse 
is new, it is immaterial because it does not provide a 
competent basis upon which to suggest that either the 
veteran's military service or his service-connected right 
knee disorder caused or aggravated his claimed disorder.  Lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  While the veteran and his 
spouse are certainly capable of providing evidence of 
symptomatology, laypersons are generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Thus, they cannot 
provide the required medical nexus between any multiple joint 
arthritis (lumbar spine, right shoulder and right wrist) and 
his service-connected right knee disorder.  Lee v. Brown, 10 
Vet. App. 336, 339 (1997).  Hence, the veteran's and his 
spouse's opinions are insufficient to reopen this claim.  

Therefore, the Board must conclude that, as was the situation 
in the last final Board decision, the necessary competent 
evidence needed to show a nexus between the veteran's 
multiple joint arthritis (lumbar spine, right shoulder and 
right wrist) and either service, the one year presumptive 
period for development of arthritis, or his service-connected 
right knee disorder has not been provided.  Hence, the 
evidence submitted since the last final Board decision is not 
new and material.  See Hodge v. West, 155 F.3d 1356 (1998).  
As such, the benefit sought on appeal must be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.
The benefit of the doubt doctrine does not need to be applied 
in this case because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


III.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorder has 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).
Under Diagnostic Code 5055, a prosthetic replacement of the 
knee joint will be assigned a 100 percent rating for one year 
following implantation of the prosthesis.  A prosthetic 
replacement of the knee joint, with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity will be assigned a 60 percent rating.  A 
prosthetic replacement of the knee joint, with intermediate 
degrees of residual weakness, pain or limitation of motion 
will be rated by analogy to Diagnostic Codes 5256, 5261, or 
5262.  A minimum rating of 30 percent will be assigned for a 
prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

In the present case, a March 1962 rating decision granted 
service connection for a right bipartite patella and assigned 
a noncompensable evaluation under Diagnostic Code 5299.  In 
an August 1986 rating decision, his right knee disorder was 
evaluated under Diagnostic Code 5257.  By a May 1991 rating 
decision, he was granted an increased evaluation to 10 
percent, under Diagnostic Codes 5010 and 5257, for his right 
knee disorder with arthritic changes.  The veteran, in a 
January 1994 rating decision, was granted a temporary total 
evaluation, under Diagnostic Code 5010, for a period of 
convalescence due to right knee arthroscopic surgery with 
debridement.  By an April 1994 rating decision, the veteran 
was granted a temporary total evaluation, under Diagnostic 
Code 5055, for a total right knee replacement from January 
11, 1994, with a 30 percent evaluation assigned from March 1, 
1995.  In a May 1996 decision, the BVA granted a 30 percent 
disability evaluation for the veteran's right knee disorder 
from September 1993 to January 1994.  A June 1996 rating 
decision, implementing the May 1996 BVA decision, found that 
the evaluation of the veteran's right knee disorder, prior to 
the total right knee replacement, was to be increased to 30 
percent, effective from September 1, 1993.  By the appealed 
January 1998 rating decision, the veteran denied an increased 
rating for his right knee disorder.    

Upon careful review of the record, the Board is of the 
opinion that an increased evaluation for the veteran's 
residuals of a total right knee replacement is warranted.  In 
this regard, the Board observes that, on VA examination in 
July 1998, the veteran was observed to have a markedly 
deformed abnormal gait with limping toward the right.  The 
veteran had right knee range of motion involving flexion to 
140 degrees and extension to 20 degrees; he also had marked 
knee pain with flexion and extension.  The Board also notes 
that the examiner indicated that the effects of the veteran's 
right knee disability upon his usual occupation were that of 
severely limiting any type of occupation.  He further 
indicated that that the veteran's daily activity was limited 
severely as well in that almost any activity at all caused 
him severe pain.  Given that the foregoing examination 
findings show that the veteran underwent a prosthetic 
replacement of the right knee joint and currently suffers 
from severe painful motion in that knee, a 60 percent rating 
is warranted in this case under Diagnostic Code 5055. 

Further, there is no evidence to warrant an evaluation in 
excess of 60 percent for residuals of a total right knee 
replacement.  The veteran has been granted the maximum 
schedular evaluation for that disability after one year, and 
there is no evidence demonstrating that his right knee 
disorder causes a significant or marked interference with 
daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (1998).  

Finally, as the veteran is already at the maximum schedular 
evaluation for his right knee disorder, which is the same as 
the evaluation assigned for extremely unfavorable ankylosis 
of the knee under Diagnostic Code 5256, a higher rating is 
not warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45 
(1998) as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995). 


ORDER

Service connection for cervical spine arthritis and for 
residuals of a lumbar spine injury is denied.  



New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for multiple 
joint arthritis (lumbar spine, right shoulder and right 
wrist) secondary to a service-connected right knee disorder, 
the appeal is denied.

A 60 percent evaluation for residuals of a total right knee 
replacement is warranted, subject to the current laws and 
regulations governing the award of monetary benefits. 



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

 

